DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5, 12, 15, 19, 26, 30, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr (US 2002/0029004) in view of Hoffman (US 2003/0100843), Pail (US 2002/0123692), and Hochstein (US 4433693).
Regarding claim 1, Starr discloses a wearable mobile device (paragraph [0019]) comprising: a housing with a port configured to receive at least one of an expiratory gas flow of a user or an inspiratory gas flow of the user (element 164, which receives the gas flow from the user- see paragraph [0102]), and a sensor disposed within the housing, fluidly coupled to the port and configured to generate a respiratory flow signal from the at least one gas flow from the interface (paragraph [0043], [0102]); a storage medium (paragraph [0074]); one or more processors configured to process the respiratory flow signal (element 92, which is part of the interface meter per paragraphs [0025], [0059], [0102]) and to initiate a process for storing of data indicative of a temporal course of the respiratory flow signal to the memory device (paragraph [0061]).  
Starr does not disclose the device comprising a strap for fastening the device to the user or a sensor disposed on an exterior surface of the housing configured to generate a chest expansion signal based on a force exerted upon an exterior surface of the sensor by the strap, that signal being processed and stored with the respiratory flow signal. 
Hoffman teaches a device comprising a sensor device to generate a respiratory flow signal from a user that is indicative of respiratory flow (paragraphs [0014], [0087], [0099]) and a chest expansion monitor to generate chest expansion signals (paragraph [0092]), and an electronic data processing unit which is configured to process both the respiratory flow signal and the chest expansion signal (element 300). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Starr with an additional chest expansion sensor, as taught by Hoffman, in order to provide additional data that can be used for distinguishing between types of apnea.
Pail teaches a wearable mobile device comprising a chest expansion monitor (element 10) and an electronic data processing unit configured to process signals from the monitor (element 16; paragraph [0035]), where component holding the processing unit is configured to be fastened to the user via a strap (figure 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Starr and Hoffman and to make the device configured to attach to the patient with a strap, as taught by Pail, in order to increase convenience during use by making the device fully mobile leaving the patient untethered. 
Hoffman and Pail are not explicit as to the location of the chest expansion sensor, particularly it being located on an exterior surface of the housing and generating the signal based on a force exerted upon an exterior surface of that sensor by the strap which fastens the device to the user. Hochstein teaches a wearable mobile detection appliance (abstract) comprising a housing (element 15), a strap for fastening the device and housing to a user (element 14), and a sensor disposed on an exterior surface of the housing (element 13), the sensor having an exterior surface (numerous elements including element 25 – see figures 6, 8, 9), and being configured to generate a chest expansion signal based upon a force exerted upon the exterior surface of the sensor by the strap (element 23, the strap’s pad, engages with element 25, where the force exerted by the strap is used to measure the chest expansion – see column 5 line 52 to column 6 line 12). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Starr, as modified, with a strap for fastening the device to the user which doubles as a translation of force caused by chest expansion, with that force being sensed by a sensor on the exterior of the device’s housing, in order to simplify the device by having the strap serve the dual purpose of measuring chest expansion while also holding the device to the user.

Regarding clam 2, Starr further discloses that the communication interface is configured to transmit the stored data wirelessly to the external analysis system (paragraph [0104]).  
Regarding claim 3, Starr further discloses that wherein the communication interface is an infrared interface (paragraph [0104]).  
Regarding claim 5, Starr further discloses a power supply which is formed by a battery device (paragraph [0103]).  
Regarding claim 12, Starr further discloses that the device is configured such that the stored data is visualisable by a user terminal (paragraphs [0103], [0107]).  

Regarding claim 15, Starr discloses a method for a wearable mobile device comprising: generating, with a sensor of a mobile device, a respiratory flow signal from at least one of an expiratory gas flow of a user or an inspiratory gas flow of the user (paragraph [0043]), where the sensor is disposed within a housing and fluidically coupled to a port of the housing which is configured to receive the at least one flow (element 164, which receives the gas flow from element 158 – see paragraph [0102]); initiating, with one or more processors, a process for storing data indicative of a temporal course of the respiratory flow signal in a storage medium of the device (paragraphs [0059], [0061], [0074], [0102]).  
Starr does not disclose generating a chest expansion signal with a sensor disposed on an exterior surface of the housing of the device by generating the chest expansion signal based on a force exerted upon an exterior surface of the sensor by a strap used for fastening the device to the user, that signal being processed and stored with the respiratory flow signal. 
Hoffman teaches a method for a device comprising using a sensor device to generate a respiratory flow signal from a user that is indicative of respiratory flow (paragraphs [0014], [0087], [0099]) and a chest expansion monitor to generate chest expansion signals (paragraph [0092]), and an electronic data processing unit which is configured to process both the respiratory flow signal and the chest expansion signal (element 300). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr using an additional chest expansion sensor, as taught by Hoffman, in order to provide additional data that can be used for distinguishing between types of apnea.
Pail teaches a method for a wearable mobile device comprising using a chest expansion monitor (element 10) and an electronic data processing unit to process signals from the monitor (element 16; paragraph [0035]), where component holding the processing unit is configured to be fastened to the user via a strap (figure 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed of Starr and Hoffman and to make the device configured to attach to the patient with a strap, as taught by Pail, in order to increase convenience during use by making the device fully mobile leaving the patient untethered. 
Hoffman and Pail are not explicit as to the location of the chest expansion sensor, particularly it being located on an exterior surface of the housing and generating the signal based on a force exerted upon an exterior surface of that sensor by the strap which fastens the device to the user. Hochstein teaches a wearable mobile detection appliance (abstract) comprising a housing (element 15), a strap for fastening the device and housing to a user (element 14), and a sensor disposed on an exterior surface of the housing (element 13), the sensor having an exterior surface (numerous elements including element 25 – see figures 6, 8, 9), and being configured to generate a chest expansion signal based upon a force exerted upon the exterior surface of the sensor by the strap (element 23, the strap’s pad, engages with element 25, where the force exerted by the strap is used to measure the chest expansion – see column 5 line 52 to column 6 line 12). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Starr, as modified, with a strap for fastening the device to the user which doubles as a translation of force caused by chest expansion, with that force being sensed by a sensor on the exterior of the device’s housing, in order to simplify the device by having the strap serve the dual purpose of measuring chest expansion while also holding the device to the user.
Regarding claim 19, Starr further discloses powering the device with a battery (paragraph [0103]).  
Regarding clam 26, Starr further discloses generating the stored data in a visualization by a user terminal (paragraphs [01034], [0107]).  
Regarding claim 30, Starr further discloses that the storage medium and processor are disposed within the housing (paragraphs [0025], [0059], [0102], [0103]).
Regarding claim 34, Starr further discloses a communication interface configured to transmit the stored data to an external analysis system (paragraph [0104], transmission to the base unit).

Claims 6 and 20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr, as modified above, and further in view of West (US 2002/0013517).
West teaches a processor which is configured to terminate an initiated process for storing of data based on evaluation of a time criterion; and/or terminate the initiated process for storing of data when a monitored signal fulfils a shutdown criterion within a shutdown time window (paragraph [0152]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr and included termination of storing the data, as taught by West, in order to conserve memory space. 

Claim s 7-11, 13, and 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr, as modified above, and further in view of Eklund (US 2003/0000528).
Regarding claims 7 and 21, Starr further discloses transmitting, with a communication interface of the mobile device, the stored data to an external analysis system (paragraph [0104]) and that the external analysis system is configured to generate evaluation features from the respiratory flow signal indicative of the respiratory gas flow and to generate at least one evaluation result (paragraphs [0082]-[0084]), but does not disclose doing so by subjecting the evaluation features to an associative analysis. Eklund teaches using an associative analysis to generate an evaluation result of breath flow data (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr and performed an associative analysis, as taught by Eklund, in order to accurately identify abnormal results. 
Regarding claims 8 and 22, Starr’s evaluation features are generated based on correlation criteria (paragraphs [0082]-[0084]).  
Regarding claims 9 and 23, Starr’s correlation criteria are applied to a first derivative and/or a second derivative of the temporal course of the respiratory flow signal (paragraph [0092]).  
Regarding claims 10 and 24, Eklund’s associative analysis is used to identify flow-limited breathing (paragraph [0025]). 
Regarding claims 11 and 25, Starr further discloses that at least one part of the evaluation features is generated under consideration of a first derivative and/or a second derivative of the temporal course of the respiratory flow signal (paragraph [0092]).  
Regarding claim 13, Starr further discloses that the external analysis system comprises a computer (the base unit, paragraph [0107]).  

Claim 14 and 28 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr, as modified above, and further in view of Conlan (US 5197489).
Starr further discloses transmitting, with a communication interface of the mobile device, the stored data to an external analysis system (paragraph [0104]), but Starr does not specify how the electronic data processing device receives the various programming instructions it uses to operate. Conlan teaches a mobile monitoring device which operates via programming instructions which are reproduced into the mobile device via a communication interface (column 4, lines 51-57). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr and used the interface to receive the device’s programming, as taught by Conlan, because Starr does not set forth how the programming of the device is performed and Conlan uses components similar to those found in Starr to achieve this necessary task.  

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr, as modified and applied above, and further in view of Sackner (US 2002/0032386).
Sackner teaches a wearable mobile device comprising a housing (figure 3) with a sensor disposed on the housing configured to generate a chest expansion signal (paragraphs [0107]-[0108]) and an additional sensor disposed on the exterior of the housing configured to generate an ECG signal (paragraph [0111]; ECG electrodes must inherently be located on an exterior surface to make contact with the body for sensing), and a processor configured to process and store data from both sensors (paragraph [0076]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Starr, as modified above, and further included ECG electrodes on the housing and processed the ECG data with the other sensed data, as taught by Sackner, in order to obtain additional information about the user’s condition. 

Claim 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr in view of Hoffman and Pail.
Regarding claim 32, Starr discloses a system comprising a wearable mobile device comprising a housing with a port configured to receive at least one of an expiratory gas flow of a user or an inspiratory gas flow of the user (element 164, which receives the gas flow from the user- see paragraph [0102]), and a sensor disposed within the housing, fluidly coupled to the port and configured to generate a respiratory flow signal from the at least one gas flow from the interface (paragraph [0043], [0102]); a storage medium (paragraph [0074]); one or more processors configured to process the respiratory flow signal (element 92, which is part of the interface meter per paragraphs [0025], [0059], [0102]) and to initiate a process for storing of data indicative of a temporal course of the respiratory flow signal to the memory device (paragraph [0061]), a patient interface (element 158) comprising an air guiding structure extending in a direction facing nasal openings of the user and configured to divert air flowing through the nasal openings through a “diversion path” and a port positioned at a back-pressure location of the “diversion path” created by the air guiding structure (paragraphs [0043], [0047], [0049], [0056], [0101]) – the interface’s structure “extends” in numerous directions including facing the user’s nasal openings, and the various paths taken by air are considered a “diversion path” absent any actual structural limitations), and a cannula configured to fluidically couple the port of the interface with the port of the housing of the device for acquiring a back-pressure signal obtained from the air flowing through the nasal openings (element 162).
Starr does not disclose the device comprising a sensor disposed on an exterior surface of the housing configured to generate a chest expansion signal, that signal being processed and stored with the respiratory flow signal. 
Hoffman teaches a device comprising a sensor device to generate a respiratory flow signal from a user that is indicative of respiratory flow (paragraphs [0014], [0087], [0099]) and a chest expansion monitor to generate chest expansion signals (paragraph [0092]), and an electronic data processing unit which is configured to process both the respiratory flow signal and the chest expansion signal (element 300). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Starr with an additional chest expansion sensor, as taught by Hoffman, in order to provide additional data that can be used for distinguishing between types of apnea.
Pail teaches a wearable mobile device comprising a chest expansion monitor (element 10) and an electronic data processing unit configured to process signals from the monitor (element 16; paragraph [0035]), where component holding the processing unit is configured to be fastened to the user (figure 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Starr and Hoffman and to make the device configured to attach to the patient, as taught by Pail, in order to increase convenience during use by making the device fully mobile leaving the patient untethered. 
Hoffman and Pail are not explicit as to the location of the chest expansion sensor, particularly it being located on an exterior surface of the housing. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have disposed the sensor on the exterior, since Applicant has not disclosed this particular location as providing a particular advantage, solving a stated problem, or serving a different purpose than that of sensors of Hoffman or Pail. Moreover, it appears that placing the sensor on the exterior of the housing or in the interior of the housing would perform equally well to allow monitoring of chest expansion. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Starr, as modified, with the chest expansion sensor on an exterior surface of the housing, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Starr, Hoffman, and Pail.

Regarding claim 33, the vent holes 160 cause the outer surface of element 158 to act as a baffle controlling air flow. 


Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.
Regarding the rejections of claims 1+, the Examiner notes that the rejections have changed in light of the amendments to claims 1 and 15, particularly the citations to portions of Hochstein. As Applicant’s arguments are directed to rejections which are not currently presented above, these remarks are moot; Hochstein teaches measuring chest expansion via a force applied to an exterior surface of a sensor by a strap, as is clearly set forth above. The Examiner notes that Applicant did not address any other reference applied against these claims.
Regarding claims 32 and 33, Applicant argues that Starr’s element 158 does not extend in a direction facing nasal openings; this is unpersuasive, as Starr’s device is three-dimensional and thus includes at least some components extending in this direction. Applicant then attempts to argue that this structure also doubles as the recited port; as the ports are found in the absence of the structure, it is not clear how this could be the case. Applicant further argues that Starr “does not disclose a back-pressure location of a diversion path created by the holes 160”; initially, the Examiner notes that Applicant has just identified the ports as being separate from the guiding structure. Further, Starr not explicitly using the words “back-pressure location of a diversion path” does not mean that one is not present. A diversion path is inherently created by the various structures in the flow path, and “diversion path” is not given any actual structural limitations or characteristics; similarly, for any given direction of flow there is inherently also a back-pressure location. Applicant’s conclusory allegation that Starr does not recite components which are cited above is entirely unpersuasive. As Applicant addresses Hoffman and Pail only to assert that they do not cure the supposed deficiencies of Starr, these remarks are also moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791